This appears to be an appeal from an order denying the plaintiff’s request for a preliminary injunction "restraining [the defendant] from violating Administrative Procedures Act and the plaintiff’s Constitutional rights to a hearing before termination of employment.” G. L. c. 231, § 118 (second par.), as appearing in St. 1977, c. 405. As there is nothing in the record before us which would indicate any abuse of discretion by the Superior Court judge, the order must be affirmed. Foreign Auto Import, Inc. v. Renault Northeast, Inc., 367 Mass. 464, 472-473 (1975).

So ordered.